Arbitration proceeding to determine a controversy in relation to a dredging contract. Order denying appellant’s motion to confirm an award made by a majority of the arbitrators, and granting respondent’s cross-motion to vacate said award, based upon the ground that the arbitrator selected by the appellant had such an undisclosed interest in the party selecting him, as to disqualify him, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.